Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Q4 and FY 2009 Earnings Conference Call Details and Information Concerning Analyst Trip to Jaguar's Operations in Brazil NOTICE OF CONFERENCE CALL: Tuesday, March 23 (at) 10:00 a.m. EDT JAG - TSX/NYSE CONCORD, NH, March 5 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE) will release its Q4 and FY 2009 financial and operating results after the market close on March 22, 2010. The Company will hold a conference call the following morning, March 23 at 10:00 a.m. EDT, to discuss the results. << From North America: 800-218-5691 International: 213-416-2192 Replay: From North America: 800-675-9924 International: 213-416-2185 Replay ID: 32310 Webcast: www.jaguarmining.com >> Analyst Trip to Jaguar's Operations Jaguar will be hosting a tour of its operations in Brazil April 13-16 and is open to qualified investors and analysts. If you have an interest in participating in this upcoming tour, please contact Valeria DioDato or Bob Zwerneman. About Jaguar Jaguar is one of the fastest growing gold producers in Brazil with operations in a prolific greenstone belt in the state of Minas Gerais and has plans to develop the Gurupi Project in northern Brazil in the state of Maranho. Jaguar is actively exploring and developing additional mineral resources at its approximate 575,000-acre land base in Brazil. The Company has no gold hedges in place thereby providing the leverage to gold prices directly to its investors. Additional information is available on the Company's website at www.jaguarmining.com. %CIK: 0001333849 /For further information: Investors and analysts: Bob Zwerneman, Vice
